STATE OF VERMONT

                                  ENVIRONMENTAL COURT

               Appeal of Third Millennium, }         Docket No. 195-9-02 Vtec
               Inc. and Richard and Rita Rizza }
                                               }
                                               }
                                               }

                                       Decision and Order

Appellant-Applicants Third Millennium, Inc. and Richard and Rita Rizza appealed from a
decision of the then-Planning Commission of the City of Montpelier, denying their application to
amend the site plan for the Inn at Montpelier to modify the dumpster enclosure and orientation.

Appellant-Applicants are represented by Barbara G. Ripley, Esq. and Interested Person Thelma
L. Oakes appeared and represented herself. The City was represented by Joseph S. McLean,
Esq., but did not take an active role in the proceedings and does not oppose the location of the
dumpster in its proposed position. An evidentiary hearing was held in this matter before
Merideth Wright, Environmental Judge, who also took a site visit alone, by agreement of the
parties. The parties were given the opportunity to submit written requests for findings and
memoranda of law. Upon consideration of the evidence, the site visit, and the written
memoranda and proposed findings, the Court finds and concludes as follows.

Appellant-Applicants obtained approval of a site plan for various improvements to the Inn at
Montpelier, including the closure of Baird Street as a through street. Baird Street, so-called, is
not a city street and now functions solely as the driveway for the Inn. An element of the
approved site plan was to place the dumpster facing the Inn building known as 2-4 Baird Street,
that is, facing Baird Street, but enclosed on the back and both sides by fencing. The approved
dumpster location was adjacent to a parking lot that can be seen from the back windows of the
apartment building located on the corner of St. Paul and Baird Streets and known as 7 Baird
Street, but was screened from view by the side fence of the dumpster (the back fence of the
parking lot). Interested Person Thelma L. Oakes lives in an apartment in that building
overlooking the parking lot in question.

The trash from the Inn= s operations is removed once a week, on the present schedule on Monday
mornings. During the week, it accumulates in a covered dumpster located outdoors on the
property. If more accumulates than the dumpster can accommodate, it is stored indoors where the
recyclable materials are stored, and is brought out to the dumpster shortly before the scheduled
pickup time.

The approved dumpster location was in an awkward location for the 35-foot-long garbage truck
to turn at right angles to Baird Street in order to back straight up to it to correctly engage the
trunnions (knobs extending on the sides of the dumpster allowing it to pivot) to enable the truck
to lift the dumpster and empty it into the truck. Appellant-Applicants preferred instead to place
the dumpster close to its approved location, but turned 90 degrees facing away from Main Street
(and towards the windows of Ms. Oakes= building), essentially in the back of the last parking
space next to Baird Street in that lot. That position allows the garbage truck to pull ahead of the
space, to back up at a slight angle to it to engage and empty the dumpster, to pull ahead again,
and to back into the parking lot sufficient to drive out frontwards along Baird Street to Main
Street. For this reason, the new location is an improvement to the site plan and should be
approved on the basis of its improvements to on-site circulation. However, we must also examine
the screening criterion for a site plan amendment.

Appellant-Applicants propose to fence the dumpster on its rear side and its Baird Street side
(right side facing the dumpster), but request that it not be fenced on the other side or fully
enclosed, due to the difficulty of clearing snow from the dumpster location and the difficulty of
allowing enough room on the sides for the truck to maneuver to engage the trunnions for lifting
the dumpster. However, as may be seen from Ms. Oakes= photograph of the dumpster from her
window, if the dumpster were approved in the new location, but the fence segment now on the
Baird Street side of the dumpster were moved to be placed on the left side of the dumpster,
extending outwards from the next upright fencepost, it would be of a height to effectively block
most of the dumpster from visibility from Ms. Oakes= and others= windows on that side of the 7
Baird Street building.

Of course, Appellant-Applicants are entitled also to screen the dumpster from view from the
front windows of the residents at 2-4 Baird Street. However, due to Appellant-Applicants=
concerns about accessibility to the dumpster, and ability to deal with the snow in the winter, they
may at their election install a hinged or removable fence segment on that side, and may choose to
cut it shorter at the bottom to allow for ease of movement in the snow, or to mount it on dock
hardware or other suitable hardware to allow that segment to be removed and stored elsewhere in
the winter months.

Based on the foregoing, it is hereby ORDERED and ADJUDGED that the dumpster is approved
to remain in the proposed location and orientation, and may be enclosed on the rear and only one
adjacent side, but as discussed above the fixed panel of fencing now on the end shall be placed
on the other side of the dumpster. Appellant-Applicants may if they wish place an additional
hinged and/or removable fencing panel, or a fixed fencing panel, on the end to screen the
dumpster from the view from 2-4 Baird Street. The dumpster top shall be kept closed (except as
provided below regarding the two-hour period prior to the scheduled time for the dumpster to be
emptied). Any excess trash that accumulates over the course of a week shall be kept out of sight
in a garage or storage shed except that it may be placed on or in the open dumpster within the
two-hour period before the scheduled time for the dumpster to be emptied.

Dated at Barre, Vermont, this 12th day of May, 2003.



___________________
Merideth Wright
Environmental Judge
Footnotes